 

Case 20-00018-LA11 Filed 04/19/21 Entered 04/19/21 15:27:31 Doc500 Pg.1of6

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA 221 4PR 19 PM 32:98

 

IN RE: : CHAPTER 11
Vestavia Hills, LLC
d/b/a Mt. Royal Towers

CASE NO. 20-00018-LA11

DEBTOR.

TWELFTH APPLICATION FOR ALLOWANCE OF COMPENSATION BY VIRGINIA MOORE-BELL,
STATE LONG TERM CARE OMBUDSMAN FOR THE OFFICE OF THE STATE LONG TERM CARE
OMBUDSMAN PROGRAM, AS PATIENT CARE OMBUDSMAN

This Application for Allowance of Compensation of $136.65 by Virginia Moore-Bell as Patient
Care Ombudsman for the month of March, 2021 is submitted pursuant to Federal Rules
of Bankruptcy Procedure 2016(a).
Applicant respectfully represents as follows:
1. Applicant is the State Long Term Care Ombudsman for the State of Alabama.
2. Applicant was appointed Patient Care Ombudsman in the instant case on January 16, 2020.
3. Applicant values the services rendered in the instant case at $136.65.
Such amount represents Applicant’s time and the local ombudsmen representative’s time spent on the
above referenced case. A detailed description of the hours expended and expenses incurred by both

agencies is attached.

WHEREFORE, Applicant respectfully requests that this Court approve her twelfth Application

4vy ISap op
 

Case 20-00018-LA11 Filed 04/19/21 Entered 04/19/21 15:27:31 Doc500 Pg. 2 o0f6

for Allowance of Compensation as Patient Care Ombudsman for the month of March, 2021 in the total
amount of $136.65.

This 16th day of April, 2021.

Respectfully submitted,

Virginia Moore-Bell

Patient Care Ombudsman

Alabama Department of Senior Services

201 Monroe St., Ste. 350

Montgomery, Alabama 36104

Telephone: 334-242-5753; Facsimile: 334-353-1596
virginia.bell@adss.alabama.gov
 

Case 20-00018-LA11_ Filed 04/19/21 Entered 04/19/21 15:27:31 Doc500 Pg. 3o0f6

IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA

In the Matter of:

Vestavia Hills, LLC
d/b/a Mt. Royal Towers

Case No: 20-00018-LA11
TWELFTH REPORT OF PATIENT CARE OMBUDSMAN

|, Virginia Moore-Bell, LBSW, State Long Term Care Ombudsman and the duly appointed Patient
Care Ombudsman in the above case, and my representatives, file this twelfth Patient Care Ombudsman
Report pursuant to 11 U.S.C. §333(a) and F.R.B.P. Rule 2007.2. This report is for the monitoring period
March, 2021. All monitoring visits included resident and staff interviews and observations.

Mt. Royal Towers
Date of Visits: The local ombudsman called and spoke with staff members and residents on 3/29/21.

The current census is 92 with 3 residents in the hospital but expected to return.

Ombudsman spoke with resident MW about his care at Mt. Royal. He stated that he was doing “alright”.
Ombudsman asked if he felt he was receiving good care and he stated that he was. He stated that he
was having trouble with his roommate. He stated his roommate sleeps with the TV on and this is
interfering with his ability to sleep. Ombudsman suggested that a timer be set on the TV for it to cut off
at a certain time every night. He stated he felt this would help. He also stated that he was having trouble
getting his laundry. He stated his CNA did his laundry recently because it was not being picked up.
Ombudsman asked MW if he was aware of the bankruptcy. He stated that he recalled them mentioning
it before. He did not feel that it has caused any hinderance to his care.

Ombudsman spoke with the Resident Council President AM. He stated that he was doing well and
“eating good”. Ombudsman asked if he received a COVID vaccine and he stated “yes” and said the shot
hurt. He stated that they had a Resident’s Council meeting and it went “good”. He did not state what
was discussed. He stated he was aware of the bankruptcy but did not understand what it meant.
Ombudsman explained the bankruptcy and asked if he felt it effected his care in any way and he stated
it did not.

Ombudsman spoke with resident TT regarding his care. He stated that he was doing “alright” He stated
the food was “ok” but it needed seasoning. He stated he has received his COVID vaccine and it did not
make him sick. He stated he was aware of the bankruptcy but did not feel it had any bearing on his care.
He stated that he gets what he needs and they take care of him. He stated he was getting a hair cut as
he does monthly. He stated the facility could do better with the laundry and felt more staff was needed
to ensure laundry was done timely and returned. Ombudsman asked if there was enough staff to meet
his other needs and respond when he uses his call button. He agreed that there was staff available for
these needs.
 

Case 20-00018-LA11_ Filed 04/19/21 Entered 04/19/21 15:27:31 Doc500 Pg. 4of6

Ombudsman spoke with resident FM regarding her care. FM stated that she was “recovering from her
bath” and stated that she had just come from the shower and getting her hair washed. She stated she
was pleased with her care at Mt. Royal but felt she could be cared for at home. She stated that there is
plenty of help around to assist her and they were all very nice to her. She stated that she felt the staff
were well trained. She stated she used to be a nurse and felt the nurses here do a good job. Ms. FM
stated she was made aware of the bankruptcy but did not feel it was a problem.

Ombudsman spoke with SW Cynthia regarding the facility and she stated the staff was doing as well as
could be expected. She stated the facility was reopening for visits and the residents were doing well
with those. She stated that the majority of the residents have been vaccinated and there were no major
problems with reactions to vaccinations. She stated they had also started the Vitamin D Club which was
the staff taking small groups of residents outside for activities and to get some sun.

Ombudsman spoke with VL who also works in the facility. Ombudsman asked about the residents’
concerns about the laundry. She stated that the laundry service was contracted and there had been
some staff to quit. She stated they were working with the company to get more staff and in the interim
the CNA’s are assisting with resident laundry. She stated it has been slow, but they feel they are close to
getting additional help. The regular hired staff of Mt. Royal is still in place and there is adequate staff for
all other aspects of care.

Ombudsman spoke with a family member regarding the care of her loved one. CM stated she felt her
sister was getting good care but felt the staff was not doing as well as they could with communicating to
family members. She felt with visitations beginning to open back up this would be a remedy to the slow
communication. CM was aware of the bankruptcy and stated she had not received any information
recently regarding the bankruptcy and did not feel it played a part in her sister’s care.

Summary of Report

As of the date of this report, there have been no complaints or concerns received regarding this facility.
The State Long Term Care Ombudsman and her representatives will continue to monitor the facility on a
regular basis to ensure the residents are receiving quality care and adequate food and medications.

Respectfully submitted this 16th day of April, 2021.

Vit paws Meo ~ at

Virginia Moore-Bell, State Long Term Care Ombudsman

 
 

09°LS $ - $ Oo" ls $ ogls $ OOF yodey jo uojneedald LZOZ/9L/ib
(+443) (Hs 9) (a.9)
ysenboy ayluysis’$ D ejes e6eoiiw W2IQ Jad aBuuy pue Auejes yey Anoy sunoy uy ew) uoseey ajyeg
quewesunquijeY eBeoliw joaely [e304 qweueg eBury pue Auejes
[2301
r I H 9 d a Ga 9 qa Vv
been {PeJ@AOD POLlad

eses Aoydinsyueg 10) senbe, juewesunquyjey

wesbold UeWISpNqWO ae We)-BU07 a}eIS JO BIO
SODIAIOS JO|UaS jo "deg eweqeriy

co
—
oO
LO
oS
ou
©
oO
LO
oO
oO
a
a
o
Nn
N
LO
a
a
N
—.
o
a
a
Tt
oO
TC
o
_
o
Pt
Cc
Lu
a
N
—.
o
a
on
Tt
oO
TC
2
i
a
|
<
=
0
a
oO
oO
©
oO
N
oD
©
O

 
  

 

(+443) (H«9) (a. 9)
qysenbey aRuUysis’$ D 91 eBeoww WIG 18d a6uuy pue Aiejes aqey Apinoy Sinoy Ul etl, uoseay ayeg
jUeWwOSINqUIIY aBeoyw JOaelE [01 yousg aBurty pue Areyeg
feo.)
c ' H Ss d a ag 3 a v

       

"paseaoD pousd

Ayunog vosueyar jo wey Aen, poyun

Case 20-00018-LA11_ Filed 04/19/21 Entered 04/19/21 15:27:31 Doc500 Pg. 6of6
